Citation Nr: 1603879	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  06-26 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What rating is warranted for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated as 30 percent disabling from February 17, 1983 through November 6, 2000? 
 
2.  What rating is warranted for a psychiatric disorder, to include PTSD with major depressive disorder, currently rated as 50 percent disabling, from November 7, 2000 through September 9, 2001?
 
3.  What rating is warranted for a psychiatric disorder, to include PTSD with major depressive disorder, currently rated as 70 percent disabling effective September 10, 2001? 

4.  Entitlement to an effective date earlier than September 10, 2001 for the grant of a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service from July 1969 until April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This appeal was remanded in June 2009, following which an attempt to secure requested records was made, and a retrospective opinion was sought.  As such, there has been substantial compliance with the remand directives.

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, his mother has been appointed to manage his affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2015) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.


FINDINGS OF FACT

1.  From February 17, 1983 to September 9, 2001, the Veteran's acquired psychiatric disorder, to include PTSD with major depression was manifested by a seriously impaired ability to establish and maintain effective or favorable relationships with people; and, psychoneurotic symptoms were of such severity and persistence that there was a pronounced impairment in the ability to obtain or retain employment.  There was social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to psychiatric symptoms; however, there was not total occupational and social impairment.   

2.  Since September 10, 2001, the Veteran's acquired psychiatric disorder, to include PTSD with major depression has been manifested by near total occupational and social impairment.

3.  The Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders was constructively received by VA on February 17, 1983, at the same time as the initial claim for service connection for a psychiatric disorder.

4.  As of this decision, the Veteran's PTSD will be evaluated as 70 percent disabling effective February 17, 1983.

5.  The Veteran's employment since February 17, 1983 has been at most "marginal" for purposes of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).

6.  Since February 17, 1983 the service-connected posttraumatic stress disorder prevented the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for an acquired psychiatric disorder, to include posttraumatic stress disorder with major depression, have been met from February 17, 1983 to September 9, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1987)(1996).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for an acquired psychiatric disorder, to include posttraumatic stress disorder  with major depression have been met since September 10, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, for earlier effective date of February 17, 1983 for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examination.  The December 2011 VA examination addendum report and the pertinent outpatient treatment records contain sufficiently specific clinical findings and informed discussions of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  Following multiple attempts to secure any outstanding Social Security disability records, in July 2010 the RO issued a formal finding of the unavailability of such records, and the Veteran was so notified.  In addition, attempts to secure vocational rehabilitation records failed.  E-mail correspondence indicated that the records had been destroyed in 2007, and the Veteran was aware that these records had not been obtained.  The Veteran was provided the opportunity to present pertinent evidence and testimony, although he declined to attend a hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c). 

The Board is satisfied that VA has substantially complied with the June 2009 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

With respect to the appeal for an earlier effective date for the grant of a total disability evaluation based on individual unemployability due to service connected disorders, the Board notes that this issue arises from the initial grant of that benefit in a September 2005 rating decision.  As this issue turns on the facts regarding the date of receipt of the claim for a total disability evaluation based on individual unemployability due to service connected disorders and the date entitlement that benefit arose, the Board finds that no additional assistance is needed on this issue.  

The Veteran has not alleged, and the record has not otherwise revealed, any failure to obtain outstanding evidence that is necessary to resolve this issue.  Similarly, the record includes VA treatment records.  Moreover, in a determination as to individual unemployability, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Accordingly, the Board finds that VA has met its duties to assist the Veteran with respect to the appeal of entitlement to an earlier effective date for the grant of a total disability evaluation based on individual unemployability due to service connected disorders, and that no further assistance is necessary.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Based on the foregoing, the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Procedural History 

The record reveals that entitlement to service connection for a psychiatric disorder was denied in September 1984.  In March 2002, service connection for PTSD with major depression was granted, and a 50 percent evaluation was assigned effective July 24, 2001. 

In an August 2004 rating decision, the RO granted an earlier effective date for major depression based on a clear and unmistakable error in the September 1984 rating decision.  Specifically, the RO determined that service connection should have been granted in 1984.  It assigned a 30 percent evaluation effective February 17, 1983, and a 50 percent evaluation effective July 24, 2001. 

In his September 2004 notice of disagreement, the Veteran disagreed with the evaluation of 30 percent for the period beginning February 17, 1983.  In a February 2005 letter by the Veteran's representative, received in February 2006, the Veteran again disagreed with the evaluation assigned to the period from February 17, 1983 and argued that he had been unemployable since he filed his original VA claim.  In a September 2005 rating decision, the RO characterized the Veteran's psychiatric disorder as PTSD with major depression, and assigned a 70 percent evaluation for the disability effective September 10, 2001.

Increased Rating 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board long has recognized that when considering initial ratings the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.

Rating Criteria for Psychiatric Disorders

The time for consideration is since 1983 to the present.  Effective February 3, 1988, VA revised the criteria for evaluating psychiatric disabilities.  The Board also notes that effective November 1996, VA again revised the criteria for diagnosing and evaluating psychiatric disabilities.  VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

Rating criteria in effect prior to 1988 indicate that a 30 percent rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms would result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable industrial impairment.  A 50 percent rating was warranted when the ability to establish or maintain effective or favorable relationships with people was substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in severe industrial impairment.  A 70 percent rating was warranted when the ability to establish and maintain effective or favorable relationships with people is seriously impaired; the psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain unemployment.  38 C.F.R. § 4.132 (1987).

The Board notes that minimal statutory changes were made effective as of February 3, 1988.  The rating criteria remained the same but for the criteria for 30 percent under psychoneurotic disorders, such that there is no impact on the present case.  38 C.F.R. § 4.132 (1988).

Effective November 7, 1996, changes were made in the rating criteria for mental disorders, which the Board finds are more beneficial to the veteran.  A 10 percent rating was assigned under 38 C.F.R. § 4.130, for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

In the current appeal, the Veteran's service-connected psychiatric disorder has been evaluated by the RO following consideration of the old and new schedular criteria for rating psychoneurotic disorders, as contained in 38 C.F.R. § 4.132, Diagnostic Code 9400 (pre February 3, 1988, and pre-November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic Code 9400 (November 7, 1996).  Therefore, in the case at issue, the Board must also consider the applicability of the provisions of both the old and the new ratings schedule for evaluating posttraumatic stress disorder and depression and rate this psychiatric disability using the version of the regulations which are most favorable to his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  However, because effective date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) prohibit an award based on a liberalizing law or regulation for the period prior to the effective date of the law or regulation, the revised psychiatric rating criteria are not for application to the period prior to November 7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461 (1997). 

Pertinent Facts and Analyses

February 7, 1983 to November 6, 2000 

The Veteran is currently in receipt of a 30 percent rating for his acquired psychiatric disorder according to the rating criteria pertinent to that time period.  

In August 1984 the Veteran reported that he withdrew from others, felt depressed and had difficulty keeping a job because he had difficulty getting along with others.  On August 13, 1984 the Veteran had an examination and psychiatric history indicated that the Veteran had been depressed in Germany and made a suicidal gesture by taking an overdose of medication.  He was hospitalized for three and a half months at that time.  The Veteran continued to be quite depressed following service, and his mother urged him to seek medical care.  The Veteran reported that he tended to withdraw from others, and he experienced difficulty getting along with others.  He reported that he did best when he could work by himself and stay busy working with his hands.  He did not have any significant difficulty sleeping.  He demonstrated some anxiety, and his speech was less than spontaneous, tending towards vagueness when discussing psychiatric difficulties.  His mood was of moderate depression, and his affect was flat.  He did not describe any delusions or hallucinations.  He was oriented.  Insight was superficial and his judgment seemed impaired.  A dysthymic disorder was diagnosed.

VA treatment records in June 2000 show that the Veteran reported having attempted suicide five years earlier (1995) while on psychotropic medications.  They also show that the Veteran was missing from his substance abuse treatment program from October 8 to October 10, 2000.  In August 2000 the Veteran indicated that for the previous nine years he had been homeless, living in the woods surrounding Austin.  The impression at the time was that the Veteran was unemployed, homeless, and had polysubstance dependence on alcohol and cocaine.

At a June 2010 VA examination the Veteran was considered to be a very poor historian when he indicated that his history was "a blur", and demonstrated considerable difficulty recalling and sequencing his history.  Nevertheless, the Veteran reported that generally pre-2000 he was homeless, abusing substances, and unemployed.  As such, the examiner concluded that it would be quite speculative to comment on the evolution of the Veteran's psychiatric history from 1983 to 2000.  An addendum indicated that even with review of the claims folder, VA involvement began only in 2000, and the Veteran reports being treated only briefly in 1983 at the San Antonio Mental Health Mental Retardation Center.

In July 2001 the Veteran reported that his most recently held regular job was detailing automobiles for one month, and ended in October 2000.

Pursuant to the most recent remand request for a retroactive medical opinion, the doctor again reviewed the claims folder, and indicated that medical records from the 1983 to 2000 time period were absent.  The examiner concluded that to render an opinion in the absence of the records, especially given the Veteran's poor memory for the time period in question, would be to resort to mere speculation.  The examiner also reiterated his earlier examination findings that the Veteran's own memory for this time period was "a blur" due to his homelessness and substance abusing lifestyle, although he thought he had received help at some point during the time period from the San Antonio Mental Health Mental Retardation Center.  Unfortunately, in spite of reasonable attempts to secure these records that are not in the custody of a Federal agency, to include several requests that the Veteran either submit the records from that time period himself, or else authorize the VA to request the county mental health records, no response was received from the Veteran.  As such, at this time the medical evidence is not such that the examiner could render an opinion without speculation, as the examiner has explained. 

As such, the Board will rate the Veteran's disability on the evidence of record.  Considering that the evidence of record shows that the Veteran withdrew from and had difficulty getting along with others due to his psychiatric symptoms, it is reasonable to conclude that his ability to establish or maintain effective or favorable relationships with people was seriously impaired.  In addition, his symptoms included anxiety, vague speech, flat affect, depressed mood, impaired judgment, and a reported suicide attempt in 1995.  These symptoms coincided with his reported homelessness, substance abuse and unemployment.  Resolving all reasonable doubt in the Veteran's favor, it is reasonable to conclude that psychoneurotic symptoms resulted in a pronounced impairment in the ability to obtain or retain employment.  As such, a 70 percent rating is warranted for the period of February 17, 1983 to November 6, 2000 under the rating criteria in effect prior to the November 7, 1996 amendments.  In addition, when considering the same symptomatology it is evident that there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood warranting a 70 percent rating under the rating criteria since 1996.  Unemployment suggests impaired work ability; his mood was depressed; judgment was impaired; and, familial relations are impaired according to his lay statements involving difficulty getting along with others and homelessness.  

Nevertheless, in the absence of additional medical evidence, the Board finds that the preponderance of the evidence is against a finding that the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Further, the evidence does not show that the Veteran's psychoneurotic symptoms were totally incapacitating, bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities and resulting in profound retreat from mature behavior, and that he was demonstrably unable to obtain or retain employment.  Indeed, the records show that during this period he was oriented, and did not report delusions or hallucinations.  Although the Veteran indicated that he was unemployed during this time, he also reported that he preferred to work with his hands, and to work away from others, and the recent VA examiner indicated that it would be speculative to provide a retroactive opinion as to his mental status without further medical records.  Further, there was not total occupational and social impairment at this time for similar reasons as discussed above.  For instance, he was able to work intermittently, and difficulty getting along with others does not amount to total social impairment.  As such, a 100 percent rating for this time period is not warranted under the rating criteria prior to or since November 1996.  

November 7, 2000 to September 9, 2001 

The Veteran is currently in receipt of a 50 percent rating recognizing he had occupational and social impairment with reduced reliability and productivity according to the rating criteria of that time period. 

VA treatment notes from November 7, 2000 show that the Veteran's psychological symptomatology included blunt affect, anxious mood, and pressured speech.  He was seeking to enter a PTSD-based treatment program as opposed to a SATP program; however, he was counseled that he needed to first be clean and sober, and also to take antidepressant medications.  Diagnosis at that time included depression, not otherwise specified.  

In August 2001 VA treatment notes show that the Veteran reported that he had left a Sally ARC program because he chose to prioritize work.  

The Board finds that treatment records from this time period are very limited.  In an effort to allow for the greatest degree of stability of the disability evaluation, as per 38 C.F.R. § 3.344(a), and resolving reasonable doubt in the Veteran's favor, the Board will assign a 70 percent disability rating for this period.  It appears that the rating was previously staged at November 7, 2000 because this was the date of diagnosis of depression, not otherwise specified; however, the symptomatology prior to and since this date is continuous regardless of the actual diagnosis.  Further, later medical evidence suggests that the Veteran's substance abuse and psychological problems are related.  There is no indication that there was a change in the symptomatology from November 7, 2000 to September 9, 2001 to warrant a rating other than that assigned prior to November 7, 2000.  Indeed, the Veteran's mood, affect and speech continued to be affected, and he appears to have continued to have been homeless.  Although he may have worked for a period of time, there is no indication that his significant impairment in work had improved from the earlier time period.  For the reasons discussed above a rating greater than 70 percent is not warranted for this time period under the rating criteria pre or post-1996.

September 10, 2001 to August 17, 2010, and since November 1, 2010

The Veteran is currently in receipt of a 70 percent rating for posttraumatic stress disorder with major depression, with the exception of a 100 percent rating from August 18, 2010 which the Board will not disturb.  

September 2001 treatment notes assessed the Veteran as having major depression with possible acting out or psychotic features.  The Veteran reported thinking a lot about suicide a week earlier when a flood washed all of his possessions from under the bridge where he was living.

Treatment notes from October 2001 show that the Veteran needed to isolate and was sleeping under a bridge in spite of adequate living arrangements.  He was dressed in hunting clothes that were very soiled.  His affect was sad, and his mood was worried.  Motor movements were slowed.  The Veteran had frequent experiences hearing whistling sounds like mortar fire and incoming shells.  He also experienced auditory hallucinations.  His diagnoses include depression, not otherwise specified and posttraumatic stress disorder.  Other treatment notes showed diagnoses of chronic severe posttraumatic stress disorder with accompanying anxiety and depression, and substance abuse currently in remission.

In June 2003 the Veteran reported feeling depressed since his service in Vietnam, and also indicated that he experienced auditory hallucinations.  In August 2003 the Veteran successfully completed a substance and alcohol abuse treatment domiciliary program.  His diagnoses were PTSD and cocaine dependence.  In July 2003 the Veteran's mood was mildly dysphoric and he displayed psychomotor agitation.  Diagnosis was chronic PTSD.

A November 2003 VA examination indicated that the Veteran's symptoms included depression, withdrawal, a dislike of socializing, and self-isolation.  He reported episodes of anxiety, difficulty sleeping, and nightmares.  The Veteran indicated that cocaine helped him overcome depressive and anxiety-induced symptoms.  The examiner indicated that the Veteran had not been hospitalized for any psychiatric reason since 1971.  The Veteran was also dysphoric about some issues.  

VA treatment notes show that in April 2008 he was admitted to the VA hospital by his own free will for reported homicidal ideation.  At that time he reported hearing voices, although they did not talk directly to him.  His judgment and insight were poor.  He appeared disheveled and was guarded.  Therapy notes from 2008 show that he had been experiencing flashbacks and was homeless because he decided to leave his mother's home in order to prevent failing to recognize her and potentially hurting her during a flashback episode.  Other VA treatment notes from 2008 show that the Veteran experienced symptomatology to include chronic vague paranoia and intrusive thoughts.

In April 2010 the Veteran continued to report experiencing flashbacks in addition to intrusive memories, restless sleep, hearing voices, circumstantial thoughts, limited insight and judgment.  He was only roughly oriented to time, place, and person, and the examiner remarked that the Veteran failed to remember having been previously treated by him in spite of six previous visits approximately five years earlier.  In addition, the Veteran seemed to confuse the examiner with another doctor with whom he shared little physical resemblance or proximity in the building.  

In August 2010, during the temporary total rating for hospitalization, the Veteran was admitted in a special PTSD residential rehabilitation program.  The Veteran attended numerous group therapy sessions.  

VA treatment notes from May 2010 indicate that the Veteran experienced thoughts of suicide.  In 2010, the Veteran attended group therapy to include for anger management.  

At a June 2010 VA examination the Veteran carried knives and heard his name called.  Otherwise, he denied experiencing hallucinations.  The Veteran was not competent to manage his own funds, and his mother managed his money.  The examiner opined that the Veteran's cocaine abuse appeared at least as much related to his experiences in Vietnam and PTSD as any other factor.  The examiner concluded that the Veteran's psychiatric symptoms resulted in clearly reduced reliability and productivity- nightmares, anxiety, substance abuse, and avoidance of crowds.

A September 2010 review of the Veteran's treatment, indicated five domiciliary stays.

In sum, the medical and lay evidence of record since September 10, 2001 has shown that the Veteran was homeless, although he resided with his mother for a period of time.  He suffered from suicidal and homicidal ideation.  He experienced a need to isolate and was withdrawn from others.  His mood was noted to be sad, and his affect, worried.  He was experienced not only intrusive thoughts, but also flashbacks and paranoia.  He reported auditory hallucinations, to include hearing whistling (such as from incoming mortar fire and shells) and hearing voices.  His insight and judgment were limited, and he was considered only "roughly" oriented.  Further, an examiner in June 2010 related the Veteran's cocaine abuse to his PTSD and experiences in Vietnam.  

After considering the record the Board finds that the evidence is at least an equipoise as to whether the Veteran is entitled to a 100 percent rating for his acquired psychiatric disorder.  Although the Veteran experienced some variation in symptomatology, his symptoms are analogous to those associated with a 100 percent rating.  The Veteran does not meet the precise criteria for a 100 percent rating; however, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves reasonable doubt in his favor and finds that the disability picture more nearly approximates the criteria of total social or occupational impairment such that he is entitled to a 100 percent rating for his acquired psychiatric disorder. 

The Board has considered whether to issue additional staged ratings, but finds them not appropriate under the circumstances. 

In conclusion, resolving reasonable doubt in favor of the Veteran, the evidence supports a 100 percent scheduler rating for his acquired psychiatric disorder since September 10, 2001.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Rating

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's psychiatric disorder during each time period, to include symptomatology prior to September 9, 2001 of impaired judgment, depressed mood, homelessness with desire to withdraw from others, and suicidal ideation; and symptoms since September 10, 2001 to include anger, depression, social isolation, difficulty sleeping, flashbacks, intrusive thoughts, minimal orientation, auditory hallucinations, and suicidal and homicidal ideations.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As such, resolving all reasonable doubt in the Veteran's favor the Board finds that a 70 percent rating is warranted prior to September 10, 2001, and that a 100 percent rating is warranted since September 10, 2001.  The psychological symptomatology experienced by the Veteran have been adequately contemplated by the rating schedule.  


Effective Date of the award of individual unemployability 

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2). 

As noted, during the pendency of the appeal, the Veteran had also claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that when a claim of entitlement to individual unemployability is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability).

Accordingly, as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of the Veteran's question of a higher initial rating for a psychiatric disorder, the period on appeal extends to the date VA received the original service connection claim, i.e., accepted as February 17, 1983. 

With regard to the appropriate regulations to apply when determining an effective date for the award of a total disability evaluation based on individual unemployability due to service connected disorders, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a [claim for a total disability evaluation based on individual unemployability due to service connected disorders] is a claim for increased compensation, and the effective date rules for increased compensation apply to [such a claim.]"  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to total disability evaluation based on individual unemployability due to service connected disorders is always a claim for increased compensation."  Rice at 456.  Rather, where a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Here, in addition to service-connection for a psychiatric disorder, the Veteran's tinnitus is service-connected and rated as 10 percent disabling since September 20, 2004.  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a total disability evaluation based on individual unemployability due to service connected disorders, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

For purposes of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(a); see also Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991) (indicating that work at odd jobs or while employed at less than half of the usual remuneration shall not be considered substantially gainful employment).  However, marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(a).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a total disability evaluation based on individual unemployability due to service connected disorders.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

The Veteran has requested an effective date earlier than September 10, 2001 for a total rating for his service-connected PTSD.

The Board first turns to the general rule regarding the establishment of effective dates.  In considering the Court's holding in Rice and the specific facts of the Veteran's appeal, except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board finds that the Veteran's claim for a total disability evaluation based on individual unemployability due to service connected disorders was constructively received by VA on February 17, 1983, the date on which VA received the Veteran's claim for service connection for a psychiatric disorder, and the date from which the initial rating for a psychiatric disorder to include PTSD and depression begins. 

Thus, the next question to resolve is the date on which eligibility for a total disability evaluation based on individual unemployability due to service connected disorders arose.

Again, the Veteran's service-connected posttraumatic stress disorder has been rated 70 percent disabling effective February 17, 1983; thus, the Veteran has met the rating percentage criteria for total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) throughout the period on appeal. 

In the interest of brevity, the Board incorporates here by reference all earlier discussions regarding the impact of the Veteran's psychiatric disorder on his employability.  In that regard, in a September 2005 statement the Veteran reported that he had not been employed more than six months since 1974, but rather had worked odd jobs, or as a day labor where there was no expectation of long-term employment.  The Veteran expressed that even following treatment, he continued to have difficulty with mood swings and trouble with authority that made it difficult to retain work.  In August 2010 VA treatment notes the Veteran reported that he had last worked in 2000 as a day laborer and electrician.  Other treatment notes indicated that the Veteran detailed cars in 2000.

Based on the medical and lay evidence outlined above, the Board finds that the Veteran's occasional, intermittent employment as a day laborer, auto detailer, or electrician is considered "marginal" for purposes of entitlement to total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16. 

Thus, the Veteran met the rating percentage criteria for total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a) effective as of February 17, 1983, and resolving all reasonable doubt in his favor, the evidence shows that his service-connected PTSD precluded him from engaging in substantially gainful employment (i.e., no more than marginal) at least as of that date. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that February 17, 1983 (i.e., the date upon which the claim for a total disability evaluation based on individual unemployability due to service connected disorders was constructively received by VA and the date entitlement arose), is the appropriate effective date for the award of individual unemployability.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

This is the earliest effective date for a total disability evaluation based on individual unemployability due to service connected disorders that is legally possible because the effective date for service connection for PTSD, and 70 percent rating for PTSD, is February 17, 1983, and service connection was not in effect for any disability prior to that date.  A total disability evaluation based on individual unemployability due to service connected disorders may only be based on service-connected disabilities.  An earlier effective date is not warranted as that is the earliest date which may be assigned, as service connection for posttraumatic stress disorder, the disability which serves as the underlying cause of the grant of total disability evaluation based on individual unemployability due to service connected disorders, was not in effect prior to this time.

With respect to each decision reached above the Board observes that by "requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) .


ORDER

A 70 percent rating for posttraumatic stress disorder with major depression is warranted from February 17, 1983 to November 9, 2001, subject to the laws and regulations governing the award of monetary benefits.  

A 100 rating for posttraumatic stress disorder with major depression is warranted since September 10, 2001 subject to the laws and regulations governing the award of monetary benefits.

An effective date of February 17, 1983 for an award of a total disability evaluation based on individual unemployability due to service connected disorders is warranted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


